Citation Nr: 1740583	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  16-28 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for esophageal cancer.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the Veteran's death, due to exposure to contaminated water at Camp Lejeune.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Meehan, Associate Counsel


INTRODUCTION

The surviving mother of the Veteran is the appellant (appellant).  The Veteran had active duty service from August 1972 to August 1975.  The Veteran died in September 2013.

In May 2012, the Veteran presented an informal claim for service connection for esophageal cancer.  The Veteran died in September 2013.  The appellant filed a claim for accrued benefits and death compensation in February 2014, within one year of the Veteran's death.  

This appeal comes before the Board of Veterans' Appeals (Board) from two January 2015 rating decisions of the RO in Louisville, Kentucky, neither of which adjudicated the question of whether the appellant meets the criteria to be either an accrued benefits claimant or to be substituted in the Veteran's claim.  In March 2015, the appellant entered a notice of disagreement.  A statement of the case was issued in March 2016.  

In February 2014, the appellant filed a claim for accrued benefits and death compensation (VA Form 21-535).  See 38 U.S.C.A. §  5121 (West 2014); 38 C.F.R. § 3.1000 (2016).  As this claim for accrued benefits was received within one year of the Veteran's death, it may also serve as a request to be substituted as the appellant in the Veteran's pending claim for service connection for esophageal cancer, provided the appellant meets the criteria for substitution.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  Substitution is potentially more favorable to the appellant because it allows an appellant to present additional evidence on the service connection issue, and does not have the evidentiary limitation of consideration of only evidence that is in the file at the time of a veteran's death that is applicable to accrued benefits claims.   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record indicates that the RO adjudicated the appellant's claim without a formal finding that the appellant is eligible for substitution of the Veteran in pursuit of the pending claim for service connection for esophageal cancer.  The Board does not have jurisdiction to make determinations regarding basic eligibility to substitute in the first instance.  See 38 U.S.C.A. § 7104(a) (West 2014); 
38 C.F.R. §§ 3.1010, 20.101(a) (2016).  In light of the foregoing, the Board finds that the AOJ should make a formal determination regarding the basic eligibility for substitution of the appellant (Veteran's mother) in the first instance with respect to the appeal and, if substitution is permitted, the AOJ should readjudicate the service connection for esophageal cancer claim on appeal as a substitution claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a formal decision adjudicating whether the appellant meets the basic eligibility requirements to substitute for the Veteran with regard to the pending claims (as listed on the title page).  If the basic eligibility requirements are met, send the appellant appropriate notice with respect to her status as a substituted party, clearly indicating that VA recognizes her as the substituted party.  If the basic eligibility requirements are not met, inform the appellant of this decision.  Associate the aforementioned decision with the claims file.

2.  If substitution is deemed appropriate, readjudicate the claims on appeal in light of all of the evidence of record as substitution claims.  If any issue remains denied, the appellant should be provided with a supplemental statement of the case as to the issue of service connection for esophageal cancer

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

